Citation Nr: 1042741	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of service connection for a back disability, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.  
The Veteran also served in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which found that new and material evidence had not been received 
to reopen the previously denied claim.

The reopened claim of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	An unappealed June 2005 rating decision denied the Veteran's 
claim of service connection for a back disability.

2.	Evidence received since the June 2005 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for a back disability.


CONCLUSIONS OF LAW

1.	The June 2005 rating decision which denied the Veteran's claim 
of service connection for a back disability is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

2.	Evidence received since the June 2005 rating decision is new 
and material and the Veteran's claim of entitlement to service 
connection for a back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence 
has been submitted, since the entire benefit sought on appeal has 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).




New and Material Evidence

The Veteran contends that he has a back disability as a result of 
an injury which occurred while he was on active duty working in 
the supply depot moving heavy boxes.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for a back disability in June 
2005.  The RO considered service treatment records, VA treatment 
records, and private treatment records.  The Veteran was notified 
of this decision and did not appeal it.  Thus it is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the June 2005 RO decision includes VA 
treatment records and buddy statements.  Significantly, the May 
2007 VA treatment record diagnoses the Veteran with degenerative 
joint disease changes at L5-S1.  In the June 2005 rating 
decision, the RO denied the claim because there was no evidence 
of a chronic disabling condition.

The Board concludes that the May 2007 VA treatment record is new 
and material evidence to reopen the claim.  The treatment record 
was not previously of record at the time of the June 2005 rating 
decision.  It is not cumulative of prior records because it 
provides a diagnosis of degenerative joint disease which had 
never been previously diagnosed.  The evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  The VA treatment record is presumed 
credible, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim. 


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for a back disability is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board has determined that new 
and material evidence has been submitted to reopen the Veteran's 
claim of entitlement to service connection for a back disability.

The Veteran initially alleged he suffers  from a back disability 
which was attributable to his service in 1967.  More recently, he 
claims that he sustained an additional back injury while on 
active duty with the Air Force Reserves in 2003.  

Notably, the May 2003 records from the Naval Hospital in 
Jacksonville, Florida show the Veteran reported having back pain 
following a lifting injury.  The records also indicate he was 
placed on light duty after this injury.  There is a positive line 
of duty determination on file showing that the Veteran was on 
active duty status at the time of the injury.  More current 
evidence includes a May 2007 VA treatment record which shows that 
the Veteran has degenerative changes at  L5-S1 and mild disk 
bulging.  

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

Given the evidence of an injury during Reserve service in May 
2003, and current evidence of back problems.  The Board must 
remand for a VA examination to determine whether his current back 
problems are attributable to his May 2003 injury.  Furthermore, 
the Board notes that the most recent VA treatment records are 
from May 2007.  On remand, the RO should make efforts to obtain 
all outstanding treatment records at any VA treatment facility 
from May 2007 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA 
treatment records for the period from May 2007 
through the present.  All information which is 
not duplicative of evidence already received 
should be associated with the claims file.  If 
the AOJ is unable to obtain any of the 
relevant records sought, it shall notify the 
Veteran by identifying the specific records 
not obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect to the 
claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	After completing the above, schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his back disability.  
The claims file, including a copy of this 
REMAND, must be made available to the examiner 
for review, and the examination report should 
reflect that such a review was accomplished.  
Any necessary testing should be accomplished.  
After reviewing the record, especially the May 
2003 treatment and military records pertaining 
to the Veteran's back injury, and examining 
the Veteran, the examiner should provide an 
opinion as to whether it is at least as likely 
as not that the Veteran's currently diagnosed 
back disability is etiologically related to a 
disease or injury which occurred during active 
service, to include the May 2003 injury.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is less than 50% likelihood).  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

The examiner should provide a complete 
rationale for any opinion provided.  
Conversely, if the examiner concludes that an 
etiological opinion cannot be provided, he or 
she should clearly and specifically so specify 
in the examination report, with an explanation 
as to why.

3.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection 
for a back disability.  If the benefit sought 
on appeal is not granted, the appellant and 
his representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


